141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael Dobson, Petitioner,v.Rodney F. SLATER, Secretary of the U.S. Dept. ofTransportation;  Andrew Billick, FAA, RegionalAdministrator;  Ivon Borgen, FAA-FSDO, Juneau, Alaska,Manager;  Patricia Mattison, Safety Program Manager,FAA-FSDO, Juneau;  and Dave Miller, Juneau Intl. AirportManager, Respondents.
No. 97-70653.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided March 18, 1998.

Petition for Review of an Order of the Federal Aviation Administration.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Michael Dobson petitions pro se for review of an order of the Federal Aviation Administration ("FAA") rescinding his Certificate of Authorization to perform parachute jumps.  We dismiss the petition as untimely.


3
A petition for review of a FAA order must be filed not later than 60 days after issuance of the order.  See 49 U.S.C. § 46110(a);  Sierra Club v. Skinner, 885 F.2d 591, 593 (9th Cir.1989).  Dobson filed his petition for review on June 4, 1997, more than 60 days after issuance of the FAA's August 8, 1996 order.  Although this court may allow a late petition if there are reasonable grounds for not filing within 60 days, see 49 U.S.C. § 46110(a), Dobson has not presented any reasonable explanation for his untimely petition.  We dismiss the petition as untimely.  See Sierra Club, 885 F.2d at 594.


4
PETITION FOR REVIEW DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3